                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CHERYL R. K., 1                                 )
                                                    )
                        Plaintiff,                  )
                                                    )
    vs.                                             )   Case No. 19-cv-549-DGW 2
                                                    )
    COMMISSIONER of SOCIAL                          )
    SECURITY,                                       )
                                                    )
                        Defendant.                  )

                               MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying her application for

Disability Insurance Benefits (DIB) and Supplemental Income Security (SSI)

benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

          Plaintiff applied for disability benefits in September 2015, alleging disability

as of May 31, 2014.         After holding an evidentiary hearing, an ALJ denied the

application on February 26, 2018.             (Tr. 12, 26).      The Appeals Council denied

review, and the decision of the ALJ became the final agency decision. (Tr. 1).


1
  In keeping with the court’s practice, plaintiff’s full name will not be used in this Memorandum and
Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes
thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 12.

                                          Page 1 of 15
Administrative remedies have been exhausted and a timely complaint was filed in

this Court.

                                  Issues Raised by Plaintiff

       Plaintiff raises the following point:

       1. The ALJ erred in failing to subject new, complex objective evidence to
          expert scrutiny instead of unilaterally interpreting it and concluding what
          it indicated about plaintiff’s ability to use her arms and hands.

                                Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. 3 Under the Social Security Act, a person is disabled if he

has an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform his former occupation? and (5) Is the plaintiff unable to


3
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical.
Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an SSI claim, relies
on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to the DIB regulations
out of convenience.

                                          Page 2 of 15
perform any other work? 20 C.F.R. § 404.1520.

      An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. A negative answer at any step, other than at step three,

precludes a finding of disability. The plaintiff bears the burden of proof at steps

one through four. Once the plaintiff shows an inability to perform past work, the

burden then shifts to the Commissioner to show that there are jobs existing in

significant numbers in the national economy which plaintiff can perform.

Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

      It is important to recognize that the scope of review is limited. “The findings

of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).    The Supreme Court defines substantial evidence as, “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations

omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,
                                Page 3 of 15
while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), and cases cited therein.

                             The Decision of the ALJ

      The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date. She was insured for DIB through December 31, 2019.

      The ALJ found that plaintiff had severe impairments of degenerative disc

disease, osteoarthritis, obesity, fibromyalgia, left elbow lateral epicondylitis, and

diabetes mellitus.

      The ALJ found that plaintiff had the residual functional capacity (RFC) to

perform work at the light exertional level limited to standing and/or walking for a

combined total of two hours out of an eight hour workday, occasionally climbing

ramps and stairs, never climbing ladders, ropes, or scaffolding, occasionally

balancing, stooping, kneeling, crouching, and crawling, frequently, but not

constantly, reaching in all directions bilaterally, and frequently, but not constantly,

handling and fingering bilaterally.

      The ALJ said plaintiff is unable to perform any past relevant work, such as

her work as a commercial cleaner. Based on the testimony of a vocational expert,

the ALJ concluded that plaintiff was not disabled because she was able to do jobs

that exist in significant numbers in the national economy.


                                      Page 4 of 15
                              The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to plaintiff’s arguments.

      1.     Agency Forms

      Plaintiff was born in 1970 and was 47 years old on the date of the ALJ’s

decision. (Tr. 194).

      In a Function Report submitted in October 2015, plaintiff said she has

shoulder and joint pain. Grasping and holding her arm above her head causes

pain. She helps her daughter get ready for and get to school, and she does some

housework with the help of her husband. She said she was able to pick things up

and put her arms above her head before her conditions. She said her shoulders

affect her sleep, and her arm problems affect her daily personal care. She said she

makes meals, but she cannot use one hand to remove a cookie sheet from the oven

or open cans because it causes her pain or she has to ask for help. (Tr. 226-228).

She said her conditions affect her lifting, reaching, completing tasks, and use of her

hands, among other things. (Tr. 231). She said reading causes shoulder pain,

said her hands go to sleep and feel like pins and needles, she has trouble making a

fist at times, and has a hard time opening things. (Tr. 233).

      2.     Evidentiary Hearing

      Plaintiff was represented by an attorney at the evidentiary hearing in October


                                    Page 5 of 15
2017. The ALJ asked counsel if he knew of any outstanding evidence. Counsel

said there were records of treatment plaintiff recently underwent at the Arthritis

Clinic. (Tr. 35).

      Plaintiff testified and said she has shoulder pain that makes her unable to

raise her arms above her head for long. (Tr. 41-42). She said she participated in

physical therapy for her left elbow pain because she was unable to straighten it all

the way out. She said the physical therapy helped, but the pain came back after a

few days.    She said she stopped going because she had trouble affording the

copays. She said she was referred to a pain clinic, but she refused the steroid shot

because she fears them and you have to continually get them.           (Tr. 44-45).

Plaintiff said she helps her daughter and stretches in the morning, she does about

thirty percent of the housework, and she no longer does any yard work or

gardening. She said the pain goes from her shoulders into her elbow and then into

her hands and fingers.    She said her fingers go numb and feel like pins and

needles.    She said she regularly drops things, has trouble opening things like

pickle jars, and said her strength has weakened. (Tr. 47-49).

           3. Relevant Medical Records

      Plaintiff presented to Lawrence Speir, a chiropractor, two times between

June and August 2014 complaining of right and left posterior shoulder pain and

right and left posterior elbow aching, stiffness, and soreness. Dr. Speir’s goals

included relieving the symptoms, increasing active range of motion, and decreasing


                                   Page 6 of 15
the pain, spasms, and swelling.        Plaintiff reported feeling better.   Dr. Speir

recommended plaintiff use heat and Biofreeze on the affected areas and that she

return twice a week for two weeks, then once a week for three weeks. (Tr. 373-

376).

        Plaintiff presented to Pam Miller, a Doctor of Nursing Practice, on November

10, 2014, and her assessment included myalgia based off soft tissue exams that

revealed possible fibromyalgia. DNP Miller ordered a Lyrica trial for a month. A

connective tissue exam revealed sixteen out of eighteen total tender points and

discomfort in the left and right posterior shoulders. (Tr. 339, 341).

        Plaintiff presented to Dr. Speir five times between March and August 2015

complaining of intensity, pain, stiffness, and soreness in her right and left anterior

and posterior shoulders. Goals included increasing active range of motion, ability

to perform activities of daily living, and decreasing muscle spasms, swelling,

symptoms, pain, and inflammation. Plaintiff reported feeling better. Dr. Speir

recommended plaintiff put heat and Biofreeze on the affected areas and

recommended plaintiff return twice a week for a few weeks and then reduce her

appointments to once a week. (Tr. 363-370).

        Plaintiff saw Tara Horrall, a chiropractor, at Kennard Clinic of Chiropractic,

PC in April 2015. Dr. Horrall noted plaintiff has constant sore and aching joints,

and she noted plaintiff had dull aching and swelling in her shoulders and hands.

(Tr. 328-330). Plaintiff indicated she had constant pain in between her shoulders,

constant pain or numbness in shoulders, arms, elbows, and hands, and occasional
                                Page 7 of 15
swollen joints. (Tr. 332).

      In April 2015, plaintiff completed a “Fibromyalgia Centers of America

Fibromyalgia Impact Questionnaire (FIQ)” in which she reported “Mostly” for

shopping, laundry, cooking, dishwashing, vacuuming, making the beds, visiting

friends, yard work, driving, and climbing stairs within the last week. She also

reported occasionally walking several blocks. She reported feeling good two out of

the last seven days and reported fibromyalgia did not make her miss work or

housework in the past seven days. (Tr. 334).

      On February 28, 2017, plaintiff presented to the Pain Center of Fairfield

Memorial Hospital and saw Sridhar Bhaskara, M.D., a pain management specialist.

(Tr. 462). Plaintiff reported pain all over her body and pain that radiates into her

shoulders. Upon examination, her shoulders were nontender. Dr. Bhaskara’s

impression consisted of fibromyalgia, he recommended physical therapy, and

plaintiff refused injections. (Tr. 464-465).

      On July 25, 2017, plaintiff presented to Karsten Slater, M.D., an orthopedist,

complaining of left elbow pain.     Plaintiff reported the pain started about two

months prior when she woke up and was unable to straighten out her arm or pick

up any amount of weight without pain shooting into her fingers. She described her

pain level as an eight out of ten, throbbing, and shooting. She said being very active

and doing a lot with her arms aggravated it. She reported wearing a tennis elbow

strap but thought it made it worse.      She reported intermittent tingling in her

fingers, pain in her shoulder, and using IcyHot. (Tr. 419). She was positive for
                                  Page 8 of 15
numbness in extremities.          Dr. Slater noted plaintiff’s elbow was tender with

resisted wrist extension, finger extension, supination and reverse curl. He noted

her wrists were normal and pain free.               Dr. Slater noted mild to moderate

osteoarthritis most significant at the medial portion of the trochlea 4, ordered an x-

ray of her elbow, recommended physical therapy, showed plaintiff how to properly

put on the tennis elbow strap, suggested plaintiff use a wrist brace for sleeping, and

offered topical Voltaren gel. (Tr. 421-423). That same day, plaintiff underwent

an x-ray of her left elbow, and the impression indicated no acute abnormality or

fracture. (Tr. 418).

       Plaintiff presented to DNP Miller on July 26, 2017, and DNP Miller noted

plaintiff had full range of motion, plaintiff said she has tingling in her hands, and

plaintiff was wearing a nerve band to help with pain as directed by her orthopedist.

DNP Miller’s assessment included left elbow pain, and she recommended plaintiff

continue to follow orthopedic orders, take medication, and do physical therapy to

help with the pain. (Tr. 430, 432).

       Plaintiff presented to Dr. Slater on July 28, 2017, complaining of left elbow

pain and a reported history of her condition that was the same as her appointment

on July 25, 2017. (Tr. 419, 467). Plaintiff reported numbness in her extremity.

Dr. Slater’s exam of plaintiff’s elbow revealed wrist tenderness with resisted wrist



4
  Trochlea refers to, “A surface on the distal humerus that articulates with the ulna.”
https://medical-dictionary.thefreedictionary.com/trochlea+of+the+elbow, visited on February 11,
2020.
                                        Page 9 of 15
extension, finger extension, supination and reverse curl. A wrist exam revealed

normal active factors and active pain free range of motion. Dr. Slater’s assessment

included lateral epicondylitis 5, mild to moderate osteoarthritis, spurring, and ulnar

exostosis 6. He recommended physical therapy, demonstrated proper application

and adjustment of the tennis elbow strap, suggested a wrist brace for sleeping, and

offered Voltaren gel. (Tr. 468-470).

       On August 8, 2017, plaintiff presented to Tanea St. Ledger, a physical

therapist, complaining of left elbow and shoulder pain, tingling in her fingers, and

pain with lifting and gripping. She rated her pain at a three out of ten at best, a

five out of ten currently, and a ten out of ten at the worst. Plaintiff was positive for

lateral epicondylitis and cubital tunnel syndrome 7. PT St. Ledger noted plaintiff

was very tender over her wrist extensors. PT St. Ledger’s assessment included

pain and limited range of motion in plaintiff’s shoulders, mild impingement of the

left shoulder, decreased joint mobility, decreased strength, and tone in wrist

extensors. PT St. Ledger’s plan included physical therapy one to two times per

week for six weeks. (Tr. 535-537).



5
  Lateral epicondylitis refers to, “A condition associated with tennis playing in which there is no
reduction in range of movement or pain when the joint is moved passively, which is painful when
actively moved.” https://medical-dictionary.thefreedictionary.com/lateral+epicondylitis, visited on
February 11, 2020.
6
  Exostosis refers to, “A benign new growth projecting from a bone surface and characteristically
capped by cartilage.” https://medical-dictionary.thefreedictionary.com/exostosis, visited on
February 11, 2020.
7
  Cubital Tunnel Syndrome refers to, “A group of symptoms that develop from compression of the
ulnar nerve within the cubital tunnel at the elbow; can include paresthesia into the fourth and fifth
digits and weakness of some of the intrinsic muscles of the hand.” https://medical-
dictionary.thefreedictionary.com/cubital+tunnel+syndrome, visited on February 11, 2020.
                                         Page 10 of 15
      Plaintiff presented to Ahmed Mohamed M.D., an orthopedic surgeon, at the

Egyptian Spine Clinic on September 11, 2017, complaining of generalized joint pain

and ongoing shoulder pain over the past several years that became worse over the

past couple years and months. She described the pain as aching and throbbing

associated with pins and needles tingling at different places. She rated the pain at

a five out of ten and at a ten out of ten with activities. Dr. Mohamed’s assessment

included generalized shoulder pain.       Dr. Mohamed’s plan included referring

plaintiff to Dr. Akhter for evaluation of arthritis and generalized bone pain. (Tr.

509-511).

      Plaintiff presented to PT St. Ledger on September 25, 2017, complaining of

left elbow pain, shoulder pain, tingling in her fingers, and pain with lifting and

gripping. Plaintiff reported doing better, said heavy gripping increases her pain,

and said she wants to continue on her own due to her co-pay.            Plaintiff again

reported her pain as a three out of ten at best, five out of ten currently, and ten out

of ten at worst. PT St. Ledger said plaintiff’s pain is her greatest deficit, but it is

inconsistent and situational. PT St. Ledger also stated plaintiff is unable to grip

or carry heavy items, yet her overall function has improved.          Plaintiff’s listed

problems consisted of decreased range of motion in her elbow and shoulder,

decreased joint mobility, decreased strength, and tone in wrist extensors. (Tr.

538-539).

      Plaintiff presented to Iqbal Akhter, M.D., a rheumatologist, on September 27,

2017, for further evaluation of polyarthralgias, especially involving the joints of the
                                   Page 11 of 15
hands and wrists.         Upon physical examination, plaintiff’s wrists showed some

squeeze tenderness, the shoulders showed good range of motion, and the elbows

looked fine. Dr. Akhter ordered x-rays of plaintiff’s hands. (Tr. 545). Plaintiff

underwent an x-ray of her right and left hands that same day. The x-ray of her

right hand revealed, “No acute fracture, dislocation or destructive process. No

osseous 8 erosive changes. No significant osteoarthritis. Mild soft tissue swelling of

right hand.” The x-ray of her left hand revealed, “No acute fracture, dislocation or

destructive process. No osseous erosive changes. Fracture proximal phalanx of fifth

digit. Mild soft tissue swelling of left hand. Mild osteoarthritic changes of first MCP

joint.” (Tr. 516). The diagnosis was Rheumatoid arthritis. (Tr. 558).

           4. State Agency Medical Consultant

       Calixto Aquino, M.D., a family medicine physician, served as the state agency

medical consultant. He said plaintiff could occasionally lift and/or carry twenty

pounds, frequently lift and/or carry ten pounds, push and/or pull without limitation

other than shown for lift and/or carry, but said plaintiff had no manipulative

limitations. He noted how plaintiff said she has trouble raising her arms, has pain

while cooking, does chores, and has limitations with using her hands. (Tr. 76-77).

                                             Analysis

       Plaintiff’s main assertion is that the ALJ found plaintiff capable of frequent

reaching, handling and fingering with her bilateral upper extremities without having


8
  Osseous refers to, “of the nature or quality of bone; bony.” https://medical-
dictionary.thefreedictionary.com/osseous, visited on February 11, 2020.
                                         Page 12 of 15
a state agency consultant review the recent objective medical evidence regarding

plaintiff’s arms and hands. Therefore, plaintiff argues the ALJ played doctor by

interpreting this medical evidence and coming up with the RFC finding on his own.

      To the extent that plaintiff is arguing that the ALJ erred by crafting his own

RFC rather than relying on a medical opinion, her point is rejected. The ALJ “must

consider the entire record, but the ALJ is not required to rely entirely on a

particular physician's opinion or choose between the opinions. . . .” Schmidt v.

Astrue, 496 F.3d 833, 845 (7th Cir. 2007).        The determination of RFC is an

administrative finding that is reserved to the Commissioner.              20 C.F.R.

§404.1527(d)(2).

      Citing McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir. 2018), plaintiff

argues that the ALJ erred by not having a medical expert review the July 25, 2017,

August 8, 2017, and September 11, 2017, medical records before the ALJ came to

a conclusion regarding plaintiff’s ability to reach, handle and finger. However, this

case is different from McHenry in that plaintiff’s indicated medical records from

2017 contained no dramatic objective medical evidence that would need reviewed

by a medical professional.

      Here, Dr. Aquino reviewed the record on January 28, 2016, and the ALJ gave

Dr. Aquino’s opinion “significant weight.” (Tr. 24, 77). Plaintiff then underwent

additional treatment and an x-ray of her left elbow on July 25, 2017, which revealed

no acute abnormality or fracture.       (Tr. 418-424).     Plaintiff saw a physical

therapist regarding her elbow, shoulder, and hand pain on August 8, 2017, and her
                                  Page 13 of 15
complaints remained.     (Tr. 535-537).    Additionally, plaintiff presented to Dr.

Mohamed at the Egyptian Spine Clinic on September 11, 2017, and his assessment

stated plaintiff’s history examination of radiographic findings “is compatible with

generalized bone pain…and shoulder pain.” (Tr. 511). Notably, the ALJ did not

rely on his own interpretation of the medical records. Rather, the medical records

presented after Dr. Aquino’s review were not objective evidence of a dramatic nature

which would require further review by a medical professional.        The additional

medical records concerned one x-ray and two appointments of which no significant

tests were done. The only imaging done consisted of an x-ray that revealed no

acute abnormality or fracture. This distinguishes this case from cases in which

the Seventh Circuit found that the ALJ erred in interpreting MRI results for himself.

See, e.g., Akin v. Berryhill, 887 F.3d 314, 318 (7th Cir. 2018); McHenry v.

Berryhill, 911 F.3d 866, 871 (7th Cir. 2018).       Here, the ALJ considered the

medical evidence and formulated an RFC assessment based on the record as a

whole without relying on his own lay interpretation of the medical evidence. That

is the ALJ’s proper role. 20 C.F.R. §404.1527(d)(2).

      Plaintiff’s arguments are little more than an invitation for this Court to

reweigh the evidence. She has not identified a sufficient reason to overturn the

ALJ’s conclusion. Even if reasonable minds could differ as to whether plaintiff

was disabled at the relevant time, the ALJ’s decision must be affirmed if it is

supported by substantial evidence, and the Court cannot substitute its judgment

for that of the ALJ in reviewing for substantial evidence. Burmester, 920 F.3d at
                                   Page 14 of 15
510; Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

                                    Conclusion

      After careful review of the record as a whole, the Court is convinced that the

ALJ committed no errors of law, and that his findings are supported by substantial

evidence. Accordingly, the final decision of the Commissioner of Social Security

denying plaintiff’s application for disability benefits is AFFIRMED.

      The Clerk of Court is directed to enter judgment in favor of defendant.

      IT IS SO ORDERED.

      DATE: February 20, 2020.




                                      DONALD G. WILKERSON
                                      UNITED STATES MAGISTRATE JUDGE




                                  Page 15 of 15
